An unpub|isliled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

HOMAIRA BESOODWAL, No. 66241
Appellant, ,_ _
vs. ` F s L E f f
TRIUl\/IPH PROPERTY

MANAGEMENT, UCT ll 7 201#
Respondent. ,-R,.`C,E K‘ UNDEMAN

CLERK OF SUPREME COLJRT
ev .
DEPurv cLERK

ORDER DISMISSING APPEAL

This appeal was docketed in this court on Augusti 6, 2014,
without payment of the requisite filing feel On that same day a notice was
issued directing appellant to pay the filing fee within ten days. The notice
further advised that failure to pay the filing fee within ten days would
result in the dismissal of this appeal. To date, appellant has not paid the
filing fee or otherwise responded to this court’s notice. Accordingly, cause

appearing, this appeal is dismissed.
lt is so ORDERED.

CLERK oF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: gm}g`¢;  §N`LQ!;,:

cc: Hon. J ames l\/I. Bixler, District Judge
Homaira Besoodwal
Eighth District .Court Clerk

SuFnEME Counr
oF
NEvAoA

CLEF(K’S ORDEF\

- 1941 ms

lH-3324H